 

Exhibit 10.1.1

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”), effective on the 18th day of June, 2007, is made
by and between Emergency Medical Services Corporation, a Delaware Corporation
(“EMSC”) and William A. Sanger (“Executive”), in order to amend the Employment
Agreement heretofore entered into between Emergency Medical Services, L.P. (“EMS
L.P.”) and Executive, as assigned by EMS L.P. to EMSC on February 10, 2005. 
EMSC and Executive may be referred to herein collectively as the “Parties”.

RECITALS

WHEREAS, EMS L.P. and Executive entered into an Employment Agreement dated
February 10, 2005 (“Employment Agreement”); and

WHEREAS, EMS L.P. assigned the Employment Agreement to EMSC on February 10,
2005; and

WHEREAS, the Parties desire to amend the Employment Agreement to set forth new
compensation terms for the Executive as set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants set forth
herein, the Parties agree to amend the Employment Agreement as follows:

1.             Article 6 (a)(iii) of the Employment Agreement shall be deleted
and restated in its entirety as follows:

(iii) By Purchaser, in its absolute discretion and for any reason, without
Cause.  Upon such termination, Purchaser shall (A) continue to pay the Executive
his Base Salary in effect at the time of such termination for a period of 24
months following such termination, (B) continue to provide the Executive medical
insurance, dental insurance and term life insurance (but excluding the life
insurance referred to in the last sentence of paragraph (d) in Article 5) during
the applicable termination period, or, if such benefits cannot be provided,
Purchaser shall, or shall cause a Subsidiary to, pay to the Executive an
equivalent lump sum cash amount in lieu of such benefits, and (C) if the
performance targets for the year are met, pay to Executive a pro rata portion
(equal to a fraction, of which the numerator is the number of full months of
Executive’s employment in the year and the denominator is 12), of the bonus
payable to Executive pursuant to Section 4(b), at such time as the Company pays
annual incentive bonuses for the year to


--------------------------------------------------------------------------------


executives of the Purchaser.  In the event of a termination under this section,
all time - governed  Sanger Options shall vest and be exercisable as and to the
extent provided in Article 4.

2.             Except as specifically set forth herein, all of the terms and
conditions of the Employment Agreement are declared by the parties to be in full
force and effect without change.

IN WITNESS WHEREOF, EMSC and Executive and have each duly executed this
amendment to be effective as of the date first set forth above.

EMERGENCY MEDICAL SERVICES

 

CORPORATION

 

 

 

 

 

 

By:

/s/ Todd Zimmerman

 

 

Name:

 

Todd Zimmerman

 

 

Title:

 

Executive Vice President

 

 

 

 

and General Counsel

 

 

 

 

 

 

WILLIAM A. SANGER

 

 

 

 

 

 

By:

/s/ William A. Sanger

 


--------------------------------------------------------------------------------